DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 35 USC § 112(f)
CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.”, 
Claims 1-3, 5-6, 9, and 11: Claim 1, The limitations “obtainment unit”, “configured to obtain”; Claim 2, the limitations “calculation unit”, “configured to calculate”; Claim 3, the limitations “setting unit”, “configured to set”; Claim 5, the limitations “determination unit”, “calculation unit”, “configured to determine”; Claim 6, the limitations “changing unit”, “configured to change”; Claim 9, the limitation “assignment unit”; and Claim 11, the limitations “notification unit”, “configured to notify” invoke 35 U.S.C. 112(f) interpretation.  The generic place holder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic place holders are not preceded by structural modifier.
Per review of drawings and specifications, the Fig. 3, and specifications paragraphs [0035]-[0036] describe the elements and the functionalities.  Fig. 3 illustrates transmission unit (303), MCS determination unit (303), grouping unit (305), communication time setting unit (307), reception unit (302), communication time calculation unit (304), RU assignment unit (306), and transmission order control unit (308) for performing respective functions.  Per paragraph [0068] of specifications, the 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Pub. No.: US 2017/0086212 A1), in view of Azizi et al., (Patent No.: US 9,544,914B2), and further in view of Suo et al., (Pub. No.: US 2010/0177669 A1).

Regarding Claim 1,	Kim discloses a communication apparatus comprising: 
an obtainment unit configured to obtain, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  The paragraphs [0051] and [0054] disclose buffer or buffer status report BSR.  Various figures and passages disclose BSR, The examiner’s interpretation about unit is simply a processor which performs respective function)
a grouping unit configured to divide the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  The paragraphs [0051] and [0054] disclose buffer or buffer status report BSR.  Various figures and passages disclose BSR, [0044] divide¸ The examiner’s interpretation about unit is simply a processor which performs respective function)
In order to be more explicit and complementing the teachings of Kim directed towards the uplink multi-user transmission method in wireless LAN system and apparatus thereof, Azizi discloses master station and method for HEW communication signaling structure for a HEW signal field.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim prior to the effective filing date of an application of the claimed invention with that of Azizi so that an obtainment unit configured to obtain, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; a grouping unit configured to divide the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses.  The motivation to combine the teachings of Azizi would increase the efficiency of wireless local area networks (WLANs).  High Efficiency WLAN (HEW) HEW’s goal is to provide upto four times or more throughput of IEEE 802.11ac standard.  (Azizi, Abstract, Column 1, Line 39 to Column 2, Line 2)
Kim and Azizi are not that explicit about following:
an assignment unit configured to assign to each of the groups wireless frequency resources for which a shared data communication time is set. 
However, Suo in combination with Kim and Azizi are explicit about following:
(Suo, Figs. 5-9, [0037]-[0041], [0047]-[0048], [0057], [0065] Assigning frequency resources /Kim, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that the resources may be either time or frequency resources.  Here, the frequency resources are being allocated, Fig. 12, [0097] resources, The examiner’s interpretation about unit is simply a processor which performs respective function)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim and Azizi prior to the effective filing date of an application with that of Suo so that an assignment unit configured to assign to each of the groups wireless frequency resources for which a shared data communication time is set. The motivation to combine the teachings of Suo would clearly include assigning of frequency resources.  (Suo, Abstract, [0001]-[0020])

Regarding Claim 2,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 1, further comprising: a calculation unit configured to calculate a communication time for data of each of the plurality of other communication apparatuses based on the amounts of buffered data obtained by the obtainment unit, wherein (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Azizi discloses about particular time/time, TDM/TDMA and space-time, Suo, [0005]-[0006], and [0072] Suo discloses about transmission time interval (TTI), Kim discloses about time. [0011], [0082], [0088], time/predetermined time (e.g. SIFS), [0012], [0016], [0075], [0082] start time/at a time, [0054], [0078] transmission start time, [0056], [0077] given time/time, time indicated/fixed time, [0066], [0083] scheduling time (e.g. transmission  start time or transmission duration)/scheduling start time (or wake up time/fixed time, [0078] transmission time, [0089 time allocated, Figs. 6 and 12, [0097]-[0098] predetermined time (e.g. SIFS/specific time or corresponding time, Note: The person skilled in the art can derive the limitations of claims 2 through 13 by combining or modifying the teachings of Kim, Azizi, and Suo individually or in combination as these limitations or variation to claim 1)  
the grouping unit divides the plurality of other communication apparatuses into a plurality of groups based on the communication times calculated by the calculation unit.  (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users)

Regarding Claim 3,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 2, further comprising: a setting unit configured to set the shared data communication times of the groups based on the communication times of each of the plurality of other communication apparatuses (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Azizi discloses about particular time/time, TDM/TDMA and space-time, Suo, [0005]-[0006], and [0072] Suo discloses about transmission time interval (TTI), Kim discloses about time. [0011], [0082], [0088], time/predetermined time (e.g. SIFS), [0012], [0016], [0075], [0082] start time/at a time, [0054], [0078] transmission start time, [0056], [0077] given time/time, time indicated/fixed time, [0066], [0083] scheduling time (e.g. transmission  start time or transmission duration)/scheduling start time (or wake up time/fixed time, [0078] transmission time, [0089 time allocated, Figs. 6 and 12, [0097]-[0098] predetermined time (e.g. SIFS/specific time or corresponding time)

 Regarding Claim 4,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 2, wherein in a case where there is another communication apparatus whose communication time is longer than a predetermined value from among the communication times of each of the plurality of other communication apparatuses, the grouping unit groups that other communication apparatus so as to belong to a plurality of groups. (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Azizi discloses about particular time/time, TDM/TDMA and space-time, Suo, [0005]-[0006], and [0072] Suo discloses about transmission time interval (TTI), Kim discloses about time. [0011], [0082], [0088], time/predetermined time (e.g. SIFS), [0012], [0016], [0075], [0082] start time/at a time, [0054], [0078] transmission start time, [0056], [0077] given time/time, time indicated/fixed time, [0066], [0083] scheduling time (e.g. transmission  start time or transmission duration)/scheduling start time (or wake up time/fixed time, [0078] transmission time, [0089 time allocated, Figs. 6 and 12, [0097]-[0098] predetermined time (e.g. SIFS/specific time or corresponding time)
 
Regarding Claim 5,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 2 further comprising: a determination unit configured to determine a modulation and coding scheme that can be applied to each of the plurality of other communication apparatuses, wherein (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Column 5, Line 33, and Column 6, Line 27-28 Modulation and Coding Scheme (MCS))
the calculation unit calculates the communication time of each of the plurality of other communication apparatuses based on the data amounts and the modulation and coding scheme of each of the plurality of other communication apparatuses.  (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Column 5, Line 33, and Column 6, Line 27-28 Modulation and Coding Scheme (MCS))

  Regarding Claim 6,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 5, further comprising: 
a changing unit configured to change the modulation and coding scheme that can be applied within an extent that the common data communication time is not exceeded in relation to the other communication apparatuses in the group whose communication time is less than the common data communication time. (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Azizi discloses about particular time/time, TDM/TDMA and space-time, Suo, [0005]-[0006], and [0072] Suo discloses about transmission time interval (TTI), Kim discloses about time. [0011], [0082], [0088], time/predetermined time (e.g. SIFS), [0012], [0016], [0075], [0082] start time/at a time, [0054], [0078] transmission start time, [0056], [0077] given time/time, time indicated/fixed time, [0066], [0083] scheduling time (e.g. transmission  start time or transmission duration)/scheduling start time (or wake up time/fixed time, [0078] transmission time, [0089 time allocated, Figs. 6 and 12, [0097]-[0098] predetermined time (e.g. SIFS/specific time or corresponding time)

Regarding Claim 7,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 1, wherein the grouping unit groups, by a predetermined number, the plurality of other communication apparatus. (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users)
 
Regarding Claim 8,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 7, wherein the predetermined number is a maximum number of units of wireless frequency resources that can be assigned to one group. (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Suo, Figs. 5-9, [0037]-[0041], [0047]-[0048], [0057], [0065] Assigning frequency resources /Kim, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that the resources may be either time or frequency resources.  Here, the frequency resources are being allocated, Fig. 12, [0097] resources)
 
Regarding Claim 9,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 1, wherein the assignment unit assigns a (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Suo, Figs. 5-9, [0037]-[0041], [0047]-[0048], [0057], [0065] Assigning frequency resources /Kim, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that the resources may be either time or frequency resources.  Here, the frequency resources are being allocated, Fig. 12, [0097] resources)

Regarding Claim 10,	The communication apparatus of claim 1, wherein the grouping unit divides the plurality of other communication apparatus into a plurality of groups based on accuracy of transmit power or accuracy of a quality measurement of the each of the plurality of other communication apparatuses.  (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  Transmit power or quality measurement is well known and understood in the art)
  
Regarding Claim 11,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 1, further comprising a notification unit configured to notify the plurality of other communication apparatuses of the shared data communication time and information on assignment of the wireless frequency resources. (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users, Azizi, Azizi discloses about particular time/time, TDM/TDMA and space-time, Suo, [0005]-[0006], and [0072] Suo discloses about transmission time interval (TTI), Kim discloses about time. [0011], [0082], [0088], time/predetermined time (e.g. SIFS), [0012], [0016], [0075], [0082] start time/at a time, [0054], [0078] transmission start time, [0056], [0077] given time/time, time indicated/fixed time, [0066], [0083] scheduling time (e.g. transmission  start time or transmission duration)/scheduling start time (or wake up time/fixed time, [0078] transmission time, [0089 time allocated, Figs. 6 and 12, [0097]-[0098] predetermined time (e.g. SIFS/specific time or corresponding time)

Regarding Claim 12,	 The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 1, wherein the wireless frequency resources are resources for performing communication by OFDMA (Orthogonal Frequency Division Multiple Access) by the plurality of other communication apparatuses. (Kim, [0002] OFDM, Fig. 4, [0060] OFDMA, Figs. 4 and 5, [0072] OFDMA, Azizi, Abstract OFDMA, Suo, Abstract, [0001], [0021], [0023], [0026], Fig. 3, [0077] OFDMA, Figs. 5-9, [0037]-[0041], [0047]-[0048], [0057], [0065] Assigning frequency resources /Kim, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that the resources may be either time or frequency resources.  Here, the frequency resources are being allocated, Fig. 12, [0097] resources)
 
Regarding Claim 13,	The combination of Kim, Azizi, and Suo disclose the communication apparatus according to claim 1, wherein the communication apparatus is an access point supporting IEEE 802.1lax. (Kim, [0002]-[0003] IEEE 802.11ax, Fig. 3, [0059] IEEE 802.11ax, Azizi, Column 1, Line 39 to Column 2, Line 2, and Fig. 1, Column 2, Line 32 to Column 3, Line 40)
 
Regarding Claim 14,	 Kim discloses a communication method, the method comprising: 
	obtaining, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  The paragraphs [0051] and [0054] disclose buffer or buffer status report BSR.  Various figures and passages disclose BSR)
(Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  The paragraphs [0051] and [0054] disclose buffer or buffer status report BSR.  Various figures and passages disclose BSR, [0044] divide)
In order to be more explicit and complementing the teachings of Kim directed towards the uplink multi-user transmission method in wireless LAN system and apparatus thereof, Azizi discloses master station and method for HEW communication signaling structure for a HEW signal field.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim prior to the effective filing date of an application of the claimed invention with that of Azizi so that an obtainment unit configured to obtain, from each of a plurality of other communication apparatuses, an amount of buffered data of the each of the plurality of other communication apparatuses; a grouping unit configured to divide the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses.  The motivation to combine the teachings of Azizi would increase the efficiency of wireless local area networks (WLANs).  High Efficiency WLAN (HEW) HEW’s goal is to provide upto four times or (Azizi, Abstract, Column 1, Line 39 to Column 2, Line 2)
Kim and Azizi do not explicitly disclose following:
The motivation to combine the teachings of Suo would clearly include assigning of frequency resources.  (Suo, Abstract, [0001]-[0020])
However, Suo in combination with Kim and Azizi disclose following:
assigning to each of the groups wireless frequency resources for which a shared data communication time is set.  (Suo, Figs. 5-9, [0037]-[0041], [0047]-[0048], [0057], [0065] /Kim, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that the resources may be either time or frequency resources.  Here, the frequency resources are being allocated, Fig. 12, [0097] resources)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim and Azizi prior to the effective filing date of an application of the claimed invention with that of Suo so that assigning to each of the groups wireless frequency resources for which a shared data communication time is set.  The motivation to combine the teachings of Suo would clearly include assigning of frequency resources.  (Suo, Abstract, [0001]-[0020])
  
Regarding Claim 15,	 A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a communication method, the method comprising: (Kim, Fig. 20, [0114]-[0116])
Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  The paragraphs [0051] and [0054] disclose buffer or buffer status report BSR.  Various figures and passages disclose BSR)
dividing the plurality of other communication apparatuses into a plurality of groups based on the amount of buffered data of each of the plurality of other communication apparatuses; and (Kim, Abstract, Efficiently performing uplink multi-user transmission in a wireless LAN system and apparatus. Fig. 1, Plurality of apparatuses or stations (users) (STA) STA1, STA2 STA3 and STA4, Various figures and passages disclose plurality of stations (STAs) or users.  The paragraphs [0051] and [0054] disclose buffer or buffer status report BSR.  Various figures and passages disclose BSR, [0044] divide)
In order to be more explicit and complementing the teachings of Kim directed towards the uplink multi-user transmission method in wireless LAN system and apparatus thereof, Azizi discloses master station and method for HEW communication signaling structure for a HEW signal field.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim prior to the effective filing date of an application of the claimed invention with that of Azizi so that an obtainment unit (Azizi, Abstract, Column 1, Line 39 to Column 2, Line 2)
Kim and Azizi are not that explicit about following:
assigning to each of the groups wireless frequency resources for which a shared data communication time is set.  
However, Suo in combination with Kim and Azizi explicitly disclose following:
assigning to each of the groups wireless frequency resources for which a shared data communication time is set.  (Suo, Figs. 5-9, [0037]-[0041], [0047]-[0048], [0057], [0065] /Kim, [0010] Allocating uplink resources to the two or more STAs.  It is well understood in the art that the resources may be either time or frequency resources.  Here, the frequency resources are being allocated, Fig. 12, [0097] resources)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kim and Azizi prior to the effective filing date of an application of the claimed invention with that of Suo so that assigning to each of the groups wireless frequency resources for which a shared data communication time is (Suo, Abstract, [0001]-[0020])

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463